DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
2.	Applicant’s amendments filed on 09/13/2021 have been entered. Claims 1, 3, 6, 7, 11, 19, 21 and 24-29 have been amended. Claims 4, 12-18 and 20 have been canceled. Claims 1-3, 5-11, 19, and 21-29 are pending in this application, with claims 1, 19, 21 being independent.

Response to Arguments
3.	Applicant’s arguments, see pages 10-17, filed 09/13/2021, with respect to the 112 rejections have been fully considered and are persuasive.  The amendments to the claims are sufficient to overcome the 112 rejection; thus the 112 rejections of these claims have been withdrawn.

Information Disclosure Statement
4.	The information disclosure statements (IDS) submitted on the following dates are in compliance with the provisions of 37 CFR 1.97 and are being considered by the Examiner: 08/19/2021.




EXAMINER'S AMENDMENT
5.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 

13. 	(Currently Amended) A method for modifying a digital model of a generic device, the method comprising:
importing a first digital file of a base generic part;
importing a second digital file of a target shape;
modifying said first digital file to create a digital model of a customised device based on
said target shape, said modifying including:
	determining a warping interpolation function based on a projection between said base generic part and said target shape, said projection determining relative positions of a set of points associated with the base generic part and relative positions of a set of points associated with the target shape, the set of points associated with the base generic part having corresponding source point positions and the set of points associated with the target shape having corresponding target point positions; and
applying the warping interpolation function to all points of said base generic part to generate said digital model of said customised device, wherein said digital model of said customised device is adapted to fit said target shape.

Claims 2-3, 5-11, 19 and 21-29 remain unchanged.


EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE
All current claims 1-3, 5-11, 19, and 21-29 are in condition for allowance.
The following is an examiner’s statement of reasons for allowance: 
With regard to amended independent claims 1, 19 and 21 the prior arts of record teach:
Dean et al. (US-2012/0230566-A1), teaches for modifying a digital model of a generic device, the method comprising: importing a first digital file of a base generic part (Abstract and ¶0020, ¶0036; ¶0134-0136); importing a second digital file of a target shape (¶0020, ¶0036; ¶0134-0136); determining a warping interpolation function between said base generic part and said target shape (¶0135-0137); applying the warping interpolation function to all points of said base generic part to generate said digital model of said customised device (¶0136-0137; ¶0217); importing a set of patient parameters relating to the patient (¶0020, ¶0036; ¶0134-0136); warping said base generic part, based on said set of patient parameters, to generate a digital model of a customised medical device (¶0136-0137; ¶0217); exporting said digital model of said customised medical device to said CAM device (¶0137); wherein said CAM device is adapted to manufacture said customised medical device (¶0137-0138); importing a second digital model of a target shape (¶0020, ¶0036; ¶0134-0136); determining a warping interpolation function based on a set of source points associated with the first digital model of the base generic device and the set of source points projected to the target shape (¶0136-0137; ¶0217); applying the warping interpolation function to all vertices of said base generic device to generate said third digital model of said customised device (¶0136-0137; ¶0217).

Mahfouz et al. (WO-2010/099359-A1), teaches determining a warping Interpolation based on projections of points between a source and target shape (¶0014; ¶0174). 



Found references:
Dean et al. (US-2006/0094951-A1), a computer aided design method for producing an implant for a patient prior to operation comprising the steps of: generating data with a non-invasive 3D (3-dimensional) scan of the patient's defect site that digitally represents the area that will receive the implant; designing and validating an implant on a computer based on digital data generated from a volume image of the patient; and fabricating the implant based solely on the implant design data generated on computer (Abstract). The TPS warp can be extended to 3D, and has been used for calculating B-spline encoded average skull shapes (¶0203).
Schroeder (US-2010/0292963-A1), teaches medical implants and surgical instruments produced to precisely fit individual subjects. In particular, the present invention utilizes a combination of medical imaging, quantitative image analysis, CAD, CAM, and additive manufacturing processes to personalized biocompatible devices (Abstract).
Milliron (US-6,608,631-B1), teaches a flexible and general modular methodology for constructing, analyzing, and evaluating geometric warps and deformations (Abstract). Generating graphical warps or deformations through feature-based transformation of an undeformed model to create a deformed model (col 2 lines 52-59).
Mahfouz (US-10,052,206-B2), teaches a method of generating a patient specific prosthetic implant is described, which includes: generating a three dimensional electronic representation of a human anatomical feature of a unique patient; identifying one or more representative surface curvature features on the three dimensional electronic representation (Abstract). A series of registration and warping techniques was used to select corresponding points on all the other bone models in the training set (col 2 lines 51-64).


When considering Claim 1 as a whole, however, the combination of prior art does not teach the limitation of "modifying said first digital file to create a digital model of a customised device based on said target shape, said modifying including: determining a warping interpolation function based on a projection between said base generic part and said target shape, said projection determining relative positions of a set of points associated with the base generic part and relative positions of the set of points associated with the target shape, the set of points associated with the base generic part having corresponding source point positions and the set of points associated with the target shape having corresponding target point positions; and applying the warping interpolation function to all points of said base generic part to generate said digital model of said customised device, wherein said digital model of said customised device is adapted to fit said target shape.” as recited by amended independent claim 1 (emphasis added) as described at least at paragraphs 10, 12, 18, 38, 53 of the specification of the invention.
Therefore, in the context of claim 1 as a whole, the prior arts do not teach the claimed subject matter. Thus, the subject matter of claim 1 is allowable.
The remaining dependent claims depend directly or indirectly from allowable independent claims, and are therefore also allowable. 

When considering Claim 19 as a whole, however, the combination of prior art does not teach the limitation of "importing a first digital file of a base generic part, said first digital file being a triangulated vertex boundary representation suitable for 3D printing; importing a set of patient parameters relating to the patient; warping all vertices of said base generic part, based on said set of patient parameters, to generate a digital model of a customised medical device;” as recited by amended independent claim 19 (emphasis added) as described at least at paragraphs 11, 13, 27, 132, 134, 138 of the specification of the invention.
Therefore, in the context of claim 19 as a whole, the prior arts do not teach the claimed subject matter. Thus, the subject matter of claim 19 is allowable.

When considering Claim 21 as a whole, however, the combination of prior art does not teach the limitation of "modifying said first digital model to create a third digital model of a customised device based on said target shape, said modifying including: determining a warping interpolation function based on relative positions of a set of source points associated with the first digital model of the base generic device and relative positions of the set of source points projected to the target shape; applying the warping interpolation function to all vertices of said base generic device to generate said third digital model of said customised device, wherein said third digital model of said customised device is adapted to fit said target shape.” as recited by amended independent claim 21 (emphasis added) as described at least at paragraphs 9a, 10 of the specification of the invention.
Therefore, in the context of claim 21 as a whole, the prior arts do not teach the claimed subject matter. Thus, the subject matter of claim 21 is allowable.
The remaining dependent claims depend directly or indirectly from allowable independent claims, and are therefore also allowable. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL LE whose telephone number is (571)272-5330. The examiner can normally be reached 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Wu can be reached on (571) 272-7761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MICHAEL LE/Primary Examiner, Art Unit 2619